DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-5 and 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chauvel et al. 7509391 herein Chauvel in view of Lomax Jr et al. 20030204702 herein Lomax.
Per claim 1, Chauvel discloses: a digital signal processing (DSP) core; (fig. 1 ; DSP core 12) and a program port and a data port which are connected to the DSP core and configured to 5access an external memory, (fig. 1, comp 22; col. 2 lines 46-49; the DSP 10 includes a processing core 12 and a plurality of buses 13 coupled to local memory 14, including a data memory (RAM 15a and/or data cache 15b) along with instruction memory 16 (RAM/ROM 16a and/or instruction cache 16b).  External memory interface 18, including MMU (memory management unit) 19 is coupled to buses 13 and to an external physical memory 20 through external bus and memory controller 22) 
Chauvel does not specifically disclose: wherein the program port is configured to communicate with a first memory management unit configured for management of an access address and the data port is configured to communicate with a second memory management unit configured for management of an access address.
However, Lomax disclose:  wherein the program port is configured to communicate with a first memory management unit configured for management of an access address and the data port is configured to communicate with a second memory management unit configured for management of an access address (fig. 3, ¶0043;  The processor core 402 is "Harvard" architecture and has separate instruction and data busses with separate 2 kilobyte instruction cache 406 and instruction MMU 408 and 1 kilobyte data cache 410 and data MMU 412. Both the instruction MMU 408 and the data MMU 412 contain 8 TLB entries each. The instruction MMU 408 and the data MMU 412 are coupled to an internal unified bus 414 that couples the MMUs 408, 412 to a memory mapped dual port RAM 416 of the RISC communications processor 404, a memory mapped DMA controller 418 that couples to external communication systems and the RISC communications processor 404, and a memory mapped system interface unit 420).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to combine the teachings of Chauvel and Lomax Jr because Lomax Jr MMU’s to improve TLB entries mapping. Lomax Jr improves efficienct use of the memory (¶0038;  This leads to more efficient use of the physical memory by avoiding waste due to mismatch of the page table entries or TLBs to the non-cacheable portions of the physical address space 204, such as the buffer areas 212).
Per claim 2, Lomax Jr discloses: wherein the first or second memory management unit comprises: 10an address storage and translation module, (fig.3) configured to store an access address translation table and translate an access virtual address issued by the DSP core into a physical address according to the access address translation table; (fig. 3, ¶0043;  The processor core 402 is "Harvard" architecture and has separate instruction and data busses with separate 2 kilobyte instruction cache 406 and instruction MMU 408 and 1 kilobyte data cache 410 and data MMU 412. Both the instruction MMU 408 and the data MMU 412 contain 8 TLB entries each. The instruction MMU 408 and the data MMU 412 are coupled to an internal unified bus 414 that couples the MMUs 408, 412 to a memory mapped dual port RAM 416 of the RISC communications processor 404, a memory mapped DMA controller 418 that couples to external communication systems and the RISC communications processor 404, and a memory mapped system interface unit 420) and an interface module, configured to transparently transmit the physical address to a bus interconnected to the external memory (¶0043; The instruction MMU 408 and the data MMU 412 are coupled to an internal unified bus 414 that couples the MMUs 408, 412 to a memory mapped dual port RAM 416 of the RISC communications processor 404, a memory mapped DMA controller 418 that couples to external communication systems and the RISC communications processor 404, and a memory mapped system interface unit 420).
Per claim 3, Chauvel discloses: wherein the first or second memory management unit further comprises: a detection module, configured to search an entry corresponding to a physical address in the access address translation table according to the access virtual address issued by the DSP core, (col. 5 lines 39-50; The MMU includes the TLB 48 and walking table logic 52. In operation, the MMU 19 receives virtual program (instruction) addresses (VPAs) and virtual data addresses (VDAs) from the DSP core 12. The virtual addresses are analyzed by CAM 50 of the TLB 48. If the upper bits of the virtual address are stored within CAM 50, a TLB "hit" occurs) and to detect a configuration error; and 20an error reporting module, configured to report error information to the DSP core in response to detection of a configuration error by the detection module (col. 5 line 65- col. 6 line 6; RAM 60 stores permission bits (AP) for the virtual address, which can specify, for example, whether a location is read-only or otherwise protected. These bits can be used to control accesses to certain regions of the external memory 20. When the DSP attempts to access an address with inconsistent AP bits (for example, if the DSP attempts to write to a read only section of memory), the external memory interface 18 generates an interrupt DSP_MMU_fault_IT (see FIG. 1), which is processed by the unified memory management software module running on the master processing unit 21).
Per claim 4, Chauvel discloses: wherein the access address translation table has a fixed number of entries and comprises at least one of following configuration items: a virtual address and a corresponding physical address, an address access length, and 25an address access permission (fig. 5 TLB 48; col. 5 line 65- col. 6 line 6; RAM 60 stores permission bits (AP) for the virtual address, which can specify, for example, whether a location is read-only or otherwise protected. These bits can be used to control accesses to certain regions of the external memory 20. When the DSP attempts to access an address with inconsistent AP bits (for example, if the DSP attempts to write to a read only section of memory), the external memory interface 18 generates an interrupt DSP_MMU_fault_IT (see FIG. 1), which is processed by the unified memory management software module running on the master processing unit 21).
Per claim 5, Chauvel discloses: a plurality of data ports, wherein each of the data ports is configured with a different bus bit width, and the second memory management unit is configured to be adapted to a different bus bit width for each of the data ports (col. 5 lines 11-23; specific architectural features and detailed sizes for various memories, bus capacities, and so on, are provided, …. size of the virtual program space seen by the core 12 is a design choice, which easily be varied as desired for a specific DSP… the external memory interface 18 is a 32 bit interface and it generates six types of accesses: (1) single 16-bit data read (word), single 32-bit data read (long word), (2) data burst read m.times.16-bit data, n.times.32-bit (long word), (3) data write from DSP (single 16-bit, single 32-bit), (4) data burst write…..).
Claim 9 is the system claim corresponding to the processor claim 1 and is rejected under the same reasons set forth in connection with the rejection of claim 1.
Claim 10 is the method claim corresponding to the processor claim 1 and is rejected under the same reasons set forth in connection with the rejection of claim 1. The rejection to claim is silent in regards to on chip memory, off chip memory and a system bus. However, Chauvel in fig 1 discloses an on chip memory, off chip memory and a system bus with corresponding functionality.
Claims 11-13 are the method claims corresponding to the processor claims 2-4 and are rejected under the same reasons set forth in connection with the rejection of claim 2-4.

Claims 6-7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chauvel et al. 7509391 herein Chauvel and Lomax Jr et al. 20030204702 herein Lomax in view of Kim et al. 20140195742 herein Kim.
Per claim 6, Chauvel disclose plurality of buses to the DSP but does not specifically disclose: a plurality of data ports, which share a same second memory management unit, wherein the data ports sharing the same memory management unit are configured with different port numbers. 
However Kim discloses: a plurality of data ports, which share a same memory management unit, wherein the data ports sharing the same memory management unit are configured with different port numbers (¶0050; the MMU module 10 may include a translation lookaside table (TLB) 12 and is connected with the master IP 30 and the memory device 110 through a plurality of channels (i.e., R, AR, AW, B, and W; examiner notes that the port number are interpreted as merely a naming convention and the channel disclosed by Kim follow a naming convention).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to combine the teachings of Chauvel, Lomax Jr and Kim because Chauvels DSP interfaces combined with Kim’s multiple channel interface MMU to provide parallelism. Kim’s MMU will increase hit ratio’s and DSP processing (¶0089; TLB miss is reduced as compared to a case where only one MMU is shared for all working sets used by the master IP 30. Accordingly, the hit ratio is increased during the data processing operation of the master IP 30 and the operation speed of the SoC 1 is also increased while mutual influence between working sets is minimized or reduced).
Per claim 7, Kim discloses: a plurality of data ports, which share a same first memory management unit, wherein the data ports sharing the same first memory management unit are configured with different port numbers (¶0050; the MMU module 10 may include a translation lookaside table (TLB) 12 and is connected with the master IP 30 and the memory device 110 through a plurality of channels (i.e., R, AR, AW, B, and W; examiner notes that the port number are interpreted as merely a naming convention and the channel disclosed by Kim follow a naming convention).
Claim 14 is the method claim corresponding to the processor claim 6 and is rejected under the same reasons set forth in connection with the rejection of claim 6.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chauvel et al. 7509391 herein Chauvel and Lomax Jr et al. 20030204702 herein Lomax in view of Karguth et al 20180225238 herein Karguth.
Per claim 8, the combined teachings of Chauvel and Lomax Jr disclose  a plurality of  MMU’s with plurality of busses but does not specifically disclose: wherein the first or second memory management unit supports a switching between an enabled state and a disabled state, wherein in the disabled 10state, the memory management unit does not translate a virtual address into a physical address, and directly bypasses an access address issued by the DSP core to a bus. 
However Karguth discloses: wherein the first or second memory management unit supports a switching between an enabled state and a disabled state, wherein in the disabled 10state, the memory management unit does not translate a virtual address into a physical address, and directly bypasses an access address issued by the DSP core to a bus (¶0026; As illustrated, an ASEL value of 2 directs the output of the address demultiplexer 704 to an address translate block 2 710, which can be bypassed by a switch 712. The selection of the translate block 2 710 or bypassing switch 712 is performed by a configuration register bit to allow selective translation or bypassing of address translation).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to combine the teachings of Chauvel, Lomax Jr and Karguth because Chauvel MMU combined with Karguth’s translation bypassing switch to facilitate handling address values between different address spaces. Karguth’s implementation reduces translation thus simplifying design and operation (¶0004; This technique provides a simplified format for handling address values and the like between different devices having different address spaces, simplifying overall computer system design and operation).
Response to Arguments
Applicant’s arguments, filed 7/21/22, with respect to the rejection(s) of claim(s) 1, 9 and 10 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lomax Jr.

Remark
Examiner respectfully requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABOUCARR FAAL whose telephone number is (571)270-5073. The examiner can normally be reached M-F 8:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom VO can be reached on 5712723642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BABOUCARR . FAAL
Primary Examiner
Art Unit 2131


/BABOUCARR FAAL/Primary Examiner, Art Unit 2138